

117 S1539 IS: Voters’ Access to Water Act
U.S. Senate
2021-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1539IN THE SENATE OF THE UNITED STATESMay 10, 2021Mr. Ossoff (for himself and Mr. Warnock) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to ensure access to water and food for voters waiting in line at polling stations in Federal elections.1.Short titleThis Act may be cited as the Voters’ Access to Water Act.2.Prohibiting restrictions on donations of food and beverages at polling stations(a)Findings and purposeCongress finds the following:(1)States have a legitimate interest in prohibiting electioneering at or near polling places, and each State has some form of restriction on political activities near polling places when voting is taking place.(2)In recent elections, voters have waited in unacceptably long lines to cast their ballot. During the 2018 midterm election, more than 3,000,000 voters were made to wait longer than the acceptable threshold for wait times set by the Presidential Commission on Election Administration, including many well-documented cases where voters were made to wait for several hours. A disproportionate number of those who had to wait long periods were Black or Latino voters, who were more likely than White voters to wait in the longest lines on Election Day.(3)Allowing volunteers to donate food and water to all people waiting in line at a polling place, regardless of the voters’ political preference and without engaging in electioneering activities or partisan advocacy, helps ensure Americans who face long lines at their polling place can still exercise their Constitutional right to vote, without risk of dehydration, inadequate food, discomfort, and risks to health.(b)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Prohibiting States from restricting donations of food and beverages at polling stations(a)ProhibitionSubject to the exception in subsection (b), a State may not impose any restriction on the donation of food and nonalcoholic beverages to persons outside of the entrance to the building where a polling place for a Federal election is located, provided that such food and nonalcoholic beverages are distributed without regard to the electoral participation or political preferences of the recipients.(b)ExceptionA State may require persons distributing food and nonalcoholic beverages outside the entrance to the building where a polling place for a Federal election is located to refrain from political or electioneering activity.(c)Effective dateThis section shall apply with respect to elections for Federal office occurring on and after January 1, 2022..(c)Timing of issuanceSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—(1)by striking and at the end of paragraph (2);(2)by striking the period at the end of paragraph (3) and inserting ; and; and(3)by adding at the end the following new paragraph:(4)in the case of the recommendations with respect to section 304, January 1, 2022..(d)Clerical amendmentsThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Prohibiting States from restricting donations of food and beverages at polling stations..